DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that the Applicant continues to cite an inordinate amount of references without adequate explanation of relevance. Many references such as the Solid Works manual, and Webster dictionary entries bear tenuous relevance to the subject matter at hand. The Applicant further acknowledges that the references cited “may or may not be relevant to the application” and are being provided for “multiple cases”. The Examiner has provided only cursory review of the references within practicable limits. The Applicant should submit only those references relevant to the instant invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “wherein the rotational speed is an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations” renders the claim indefinite because: 1) Part 36 of the Federal Airworthiness Regulations are subject to change where the standard for the approach certification point may change and therefore and ordinary skilled worker would not know the speed required to infringe on the claims and 2) the approach speed is a characteristic of the aircraft system as a whole, and not of the engine itself where the same engine can exhibit a different approach speed when attached to a different airframe. Thus, an ordinary skilled worker would not know how to avoid infringement of the claims without an assigned aircraft system. This assertion is supported by the Applicant’s own disclosure titled FAA reference code and approach speeds for Boeing Aircraft showing that the approach speed is airframe dependent. The Examiner notes that the issue has been raised in parent Applications 14/795,931; 14/996,544; 15/245,383 and the analysis presented therein are adopted herein. The Examiner notes that the same material rejection has been applied in all applications without adequate response thereto. 
Claims dependent thereon are rejected for the same reasons.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent Claim 21 recites “…the geared architecture defines a gear reduction ratio greater than or equal to 2.5”.  Paragraphs 0009, 0029 and 0049 merely repeat the claim language.  Fig. 1 only provides a schematic side-view of the geared architecture 48.  It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”.  The geared architecture is defined by the functional language specifying a desired result, i.e., gear reduction ratio of greater than or equal to 2.3 which means that for every 2.3 or greater complete (360°) rotations of the low pressure/fan drive turbine the fan completes a single complete rotation.  The gear reduction function only occurs when the low pressure/fan drive turbine is rotating an input shaft of the gear train which rotates an output shaft driving the fan at a slower rotational speed than the low pressure/fan drive turbine rotational speed.  If the low pressure/fan drive turbine does not rotate then the fan does not rotate, so there is no gear reduction.
Rauch, D., “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core”, NASA Report CR-120992, NASA Lewis Research Center, Cleveland, Ohio, 1972, hereinafter “Rauch” teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5, fan pressure ratio of 1.25, fan tip speed of 985 ft/second to 1,100 ft/second, and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Rauch further teaches, on Pg. 36, second paragraph, the ALF-502 gas turbine geared turbofan having a gear reduction ratio of 2.3:1 which was increased to 3.22:1 for the ALF-504 engine design.  Accordingly, a gas turbine engine having a gear reduction ratio of 2.3 to 3.73, fan variable area nozzle, and a bypass ratio of 12.5, fan pressure ratio of 1.25, fan tip speed of 985 ft/second to 1,100 ft/second, was known in the art about 35 years before the filing date of the instant application.
Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, teaches on Pgs. 510 – 512, the PW8000 a Pratt & Whitney (P&W) geared turbofan with a bypass ratio of 10 [Pg. 511, first column, under indent labeled ‘FAN:’], a star drive gear system reduction gear ratio of 2.8125 [Pg. 511, first column, under indent labeled ‘GEARBOX:’ – 9,000 / 3,200 = 2.8125], and a fan tip speed of 1,061.2 ft/second [Fan tip speed = (fan diameter/2)*(2 pi)*(fan rpm)*(1 ft/12 inch)*(1 min/60 sec) = (76/2)*(2 pi)*(3200)*(1/12)*(1/60) = 1,061.2 ft/sec].  Warwick, G., “Civil Engines: Pratt & Whitney gears up for the future with GTF”, Flight International, November 2007, teaches on Pg. 1 that "P&W has already spent $1 billion over the past 20 years on geared turbofan research and development, and its spending is running at $100 million a year.”  Warwick teaches, on Pg. 2, fifth paragraph, a gear reduction ratio of 3, i.e., the fan turned at a third of the speed of the LPT (low pressure turbine).  So it took P&W, the assignee of the instant application, approximately seven (7) years and several hundreds of millions of dollars to advance the gear drive system gear reduction ratio from the PW8000’s 2.8125 to GTF's 3.0, taught by Warwick, even though Rauch taught gear drive system gear reduction ratios of 2.3 to 3.73 about 35 years before Applicant’s filing date.  Accordingly, a person skilled in the art at the time the application was filed would not have recognized that Applicant was in possession of the invention as claimed, i.e., gear reduction ratios ranging from 5.0 to 25, 50, 100, …, 2000 and greater, in view of the disclosure of the application as filed.
Claim 21 recite “…a bypass ratio… being greater than or equal to 12”.  Paragraphs 0020 and 0041 merely repeat the claim language and Fig. 1 illustrates a generic schematic gas turbine engine.  It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”.  The bypass ratio is defined by the functional language specifying a desired result, i.e., bypass ratio greater than or equal to 12 which means that the mass flow of air through the bypass duct is 12 times the mass flow of air through the engine core.  Since the bypass ratio was defined by the bypass air volume divided by the core, i.e. that entering the compressor, air volume, the bypass ratio only exists when the gas turbine engine was running, i.e., combustion of fuel and compressed air in the combustion chamber generates high pressure combustion gases which expand through the low pressure turbine thereby rotating the low pressure turbine which rotated a fan that provided the mass flow of air to the bypass duct and the engine core.  If the gas turbine engine was off, i.e., no combustion, the low pressure turbine did not rotate so the fan did not rotate and there was no fan airflow through the bypass duct and no fan airflow into the engine core.  The bypass ratio was indeterminate when the engine was off because the engine core mass flow was zero.
Rauch, teaches, on Pg. 1 the ALF-504 geared turbofan having a bypass ratio of 12.5 and a gear reduction ratio of 3.56 to 3.73 [Pg. 6].  Warwick’s teaches Pratt & Whitney spent $1 billion over a 20 year research and development history and spending of at least $100 million per year in continuing research and development in each year after 2007 for a bypass ratio of 10 to 12.  Similarly, Coy teaches that Pratt & Whitney took almost 30 years and $10 billion invested to develop the GTF (geared turbofan), i.e., Applicant’s invention.  However, Bill Read, “Powerplant Revolution", AeroSpace, May 2014, pp. 28 – 31, a gas turbine design for entry into service in 2025 or later that includes a gear system driving a fan and a bypass ratio of 15.  Bill Read teaches, on Pg. 29, first column, second paragraph, that Rolls-Royce was currently developing two new engine designs where the “Advance” would have a bypass ratio of about 11 and a target entry into service date of 2020 and the “UltraFan” would have a bypass ratio of about 15 and a target entry into service date of 2025.  Bill Read further teaches, on Pg. 29, first column, second paragraph, that the “Advance” will offer 20% better fuel efficiency than the Trent 700 turbofan while the “UltraFan” will offer 25% better fuel efficiency than the Trent 700 turbofan.  Bill Read further teaches, on Pg. 31, second column, last paragraph, that “Much of the technology being developed and tested for the Ultrafan…” which is evidence that the technology for a bypass ratio of about 15 does not exist.  Bill Read teaches that Rolls-Royce, a major competitor of Pratt & Whitney, was starting research and development about 7 years after Applicant’s filing date for a gas turbine engine with a bypass ratio of 10 having a target entry into service of 2025, i.e., about 14 years after applicant’s filing date.  Accordingly, a person skilled in the art at the time the application was filed would not have recognized that Applicant was in possession of the invention as claimed, i.e., bypass ratios ranging from 15, 25, 50, 100, …, 250 and greater, in view of the disclosure of the application as filed.
Claim 22 recites a pressure ratio greater than 5:1 which incorporates the same analysis as the bypass ratio and the gear ratio above. 
	Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan US 2013/0186058 in view of Dickau US 2007/0018034 or Sheridan, in view of Johnson US 5,079,916, Maguire 2012/0070278 and Dickau US 2007/0018034 as evidenced by Suciu et al. US 20130192196 and Orlando US 2010/0192595.
Regarding claim 21, Sheridan discloses a gas turbine engine 20 (turbofan) comprising a fan section that drives air along a bypass flowpath in operation, the fan section including a fan 42 having at least one fan blade and an outer housing 70 surrounding the fan to define a bypass duct, a bypass ratio greater than 10, see para. [0042], a low fan pressure ratio less than 1.45 at cruise at .8 Mach and 35000 feet, wherein the low fan pressure ratio is measured across the at least one fan blade alone, see para. [0044], a compressor section that drives air long a core flowpath in operation, the compressor section including a first compressor and a second compressor, 44, 52, a turbine section having a fan drive turbine and a second turbine, 54, 46, a gear reduction 48 between the fan and the fan drive turbine, including an epicycle gear train having a gear reduction ratio of greater than 2.5:1 and the gear reduction receiving an input from the fan drive turbine turning the fan at a lower speed than the fan drive turbine in operation, see para. [0042], a first shaft driven by the fan drive turbine, wherein the gear reduction is arranged intermediate the first compressor and the first shaft such that a fan rotor and the first compressor rotate at a common speed in operation, see para. [0017], wherein the fan drive turbine includes a number of turbine blades in each of a plurality of rows of the fan drive turbine, there are three rows of blades having a set number of blades, the fan drive turbine blades capable of operating at least some of the time at a rotational speed, and the number of blades and the rotational speed being such that the following formula holds true for a majority of the blade rows of the fan drive turbine: 5500 Hz is less than or equal to a number of blades x speed/60 sec is less than or equal to 10000 Hz; wherein the rotational speed is an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the FAR. Sheridan discloses all structure necessary to achieve the claimed blade passage frequency (BPF) where it is noted that the BPF is a characteristic inherent of gas turbine blades. The frequency of the BPF would vary depending on the number of blades and the speed at which the engine is operated. It is further noted that the rotational speed at which the BPF frequency being 5500 Hz id aircraft dependent where the engine of Sheridan is at least capable of achieving the BPF at the claimed approach speed of at least some aircraft. The prior art teaches that gas turbine engine typically operate at speeds in excess of 9,000 to 15,000 rpms at the LPT. See Johnson US 5,079,916, column 7, lines 14-26; Suciu et al. US 20130192196. The number of blades in a typical engine are on order of 100’s. See Maguire US 2012/0070278 at para. [0023]. Thus, when viewing known prior art ranges, Sheridan discloses an engine capable of operating with the claimed BPF at the claimed approach speed. 
If at a later time, it should be found that Sheridan does not teach the BPF as noted above, the Examiner notes that it would have been obvious to provide a LPT that operates such that the BPF is as claimed as taught by Johnson and Maguire, as part of a known configuration of turbine operating parameters. The Examiner notes that the greater number of blades allows for a greater amount of power extraction in the turbine section and that higher LPT speeds reduce turbine loading. See Orlando US 2010/0192595. Then engine of Sheridan may also be operated on approach at the desired speed to yield the claimed BPF.  Sheridan, or Sheridan in view of Johnson and Maguire, do not specifically state that the turbofan engine is rated to produce 15k lbf. 
However, Dickau teaches that typical fan and core engines are capable of generating 25,000 pounds of thrust. See para. [0141].
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to provide an engine capable of achieving 25,000 lbs of thrust in the apparatus of Sheridan, or alternatively, that of Sheridan, in view of Johnson and Maguire, as taught by Dickau, as part of a known thrust requirement for flight engine. Id.
	Regarding claim 22, Sheridan discloses the second turbine is a two stage turbine, see fig. 2, the turbine 54 has two stages in fig. 2, the fan drive turbine has a lesser number than the second compressor, id. the fan drive turbine has 3 stages which is less than both the first and second compressors, the fan drive turbine includes a pressure ratio greater than 5:1, see para. [0042], the fan drive turbine including an inlet having an inlet pressure and an outlet that is prior to any exhaust nozzle and having an outlet pressure, the pressure ratio of the fan drive turbine being a ratio of the inlet pressure to the outlet pressure, and the fan has a low corrected fan tip speed less than 1150 ft/sec wherein the low corrected fan tip speed is an actual fan tip speed in ft/sec at an ambient temperature divided by Tambient R/518.7R ^0.5, see para. [0045]. 
	Regarding claim 23, Sheridan discloses the epicyclic gear system is a planet or a start system. See para. [0042]. 
	Regarding claim 24, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau discloses an apparatus that is capable of being operated such that the formula results in a number less than or equal to 7000 Hz. The Examiner notes that the formula includes all or some of the blades where in the BPF is in excess of 7000 Hz, a requisite number of the blades may be removed from consideration to meet the claimed recitation. The specification states that the formula requires that the number of rotating blades in any low pressure turbine stage. The fan drive turbine has a greater number of stages than the second turbine, the HPT has two stages and the fan drive turbine has three stages. However, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau do not disclose the first compressor has a lesser number of stages than the fan drive turbine, but rather the first compressor has a greater number of stages than both the second turbine and the fan drive turbine. 
	Johnson teaches that the number of the first and second turbine blade rows, i.e. the number of stages directly correlates to the amount of energy extracted per stage and the aerodynamic loading of each blade. Thus, the Examiner finds the number of stages and the number of blades to be a result effective variable. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the number of blades in a row is optimizable and the formula is dependent on operational conditions within the engine, the Examiner finds that it would have been obvious to modify the engine of Sheridan, in view of Dickau or alternatively, that of Sheridan, in view of Johnson and Maguire and Dickau, such that the first compressor has a lesser number of stages than the fan drive turbine.
	Regarding claim 25, referring to claim 24 above, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau discloses an apparatus that is capable of being operated such that the formula is greater than 6000 Hz or would have been obvious to optimize to the frequency. 
Regarding claim 26, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses all elements but does not expressly state the formula does not hold true for all blade rows.
Johnson teaches that the number of the first and second turbine blade rows, i.e. the number of stages directly correlates to the amount of energy extracted per stage and the aerodynamic loading of each blade. Thus, the Examiner finds the number of stages and the number of blades to be a result effective variable. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the number of blades in a row is optimizable and the formula is dependent on operational conditions within the engine, the Examiner finds the engine of Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau capable of operating such that the formula does not hold true for all blades rows.
Regarding claim 27, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses all elements where the engine is capable providing a formula that holds true for all blade rows or is obvious to optimize the engine so that the frequency is as claimed. 
Regarding claim 28, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses a mid turbine frame 58 arranged between the second turbine and the fan drive turbine, see fig. 2, a plurality of bearing system that support the fan drive turbine and the second turbine 38a-d, wherein the mid turbine frame includes airfoils in the core flow path and supports at least one of the bearing systems, see para. [0037]. However, Sheridan does not show that the first compressor is a three stage compressor. Referring to claim 24 above, Johnson teaches that the number of stages is an optimizable element of the gas turbine where an ordinary skilled worker would have found it obvious to optimize the first compressor to be a three stage compressor as part of an optimization of a result effective variable. 
Regarding claim 29, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses the epicyclic gear system is a planetary gear system. See claim 23 above. 
Regarding claim 30, referring to claim 24 above, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses all elements. 
Regarding claim 31, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses the turbofan engine is a two spool engine including a low speed spool and a high speed spool, the first shaft is an inner shaft that interconnects the fan, the first compressor and the fan drive turbine, the low speed spool comprises the inner shaft; and the high speed spool includes an outer shaft that interconnects the second compressor and the second turbine. Referring to fig. 2, the inner shaft 40 connects the low speed spool and the outer shaft 50 is connected to the high speed spool. 
Regarding claims 32-39, referring to all claims above, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses all elements. 
Regarding claim 40, referring to claim 24 above, Sheridan, in view of Dickau or Sheridan in view of Johnson, Maguire and Dickau, discloses all elements where as discussed in claim 24 above, the number of stages of the fan drive turbine and the first compressor are result effective variables where the number of stages would have been obvious to optimize as discussed in claim 24 above. 

Examiner’s Comments
	As noted above, the material thrust of the rejections found herein were presented in the parent applications 14/795,931; 14/996,544; 15/245,383. The rejections have not been properly addressed in the past applications and remain pending herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741